The check under consideration was in the following form: *Page 819 
"Pulaski, Iowa, 1-21-1926                         No. The Bank of Pulaski Pay to the order of          Hazen Spears [Writer's italics]          $173.25 One Hundred Seventy-three  25-100                       Dollars For Three stears Ross                                   H.H. Tucker."
The circumstances attending the cashing of the check in question were testified to by the assistant cashier of the defendant as follows:
"A man came into the bank with Exhibit P-1 and presented it. There was nothing suspicious about him at all. He was dressed like an ordinary farmer. I asked him if his name was Hazen Spears, and he said it was. I, knowing Mr. Tucker and Mr. Spear, by reputation, cashed the check, and gave him the money. He signed the name on the reverse side in my presence, and at the time I believed that the signature was the genuine signature of H.H. Tucker, and that that man was Hazen Spears. I paid him $173.25, and received Exhibit P-1, this check. There was nothing about the conduct, appearance, manner, or looks of the man to arouse my suspicions about the genuineness of the check, or to lead me for one moment to doubt the genuineness of that check, nor the fact that the man who presented it was in fact Hazen Spears. I acted in good faith, because I thought he was who he purported to be. I thought he was Hazen Spears. The man who presented this check was dressed like an ordinary average farmer, and had on an overcoat, — a very good-appearing fellow."
The check was indorsed by the defendant to the Iowa Loan 
Trust Company of Des Moines, and indorsed by the Iowa Loan 
Trust Company of Des Moines to the Federal Reserve Bank of Chicago, and indorsed by the Federal Reserve Bank of Chicago to the Iowa National Bank of Des Moines, and by the Iowa National Bank of Des Moines it was presented to the plaintiff, and was by the plaintiff paid, on January 28, 1926. In early July, the check was delivered to Tucker, who in August repudiated the same, and declared it a forgery. On March 14, 1927, the plaintiff made demand upon the defendant for the *Page 820 
amount of the check, and followed the same by the present action.
The case has been very thoroughly argued. In a sense it has been excessively argued. Each side has filed six successive briefs, on successive dates. The result has been that the later arguments present a departure from the earlier ones. The successive arguments have discovered and presented new grounds of recovery and additional hypotheses. The case is one which lends itself quite readily to hypothetical discussion. By assuming slight variations of fact, the case may be extended to cover the whole field of the Negotiable Instrument Law, and substantially this is what has been done by the many briefs filed by counsel in their pardonable zeal. It becomes important, therefore, for us at the outset to set the case within the actual limits of the record, and to confine it within its own inclosure, for the purpose of our discussion.
The petition pleaded the facts which we have already stated. Its Paragraph 6 stated the grounds laid for recovery, as follows:
"6. That the said Bank of Pulaski would not have paid said check but for the fact that the same was indorsed by the Bloomfield State Bank, as hereinbefore referred to, and that said indorsement of said State Bank guaranteed all prior indorsements, and the said Bank of Pulaski relied upon said indorsement, and would not have paid said check but for the fact that the same was indorsed as aforesaid. That maid Bloomfield State Bank was negligent and careless in paying said check to a person whom it did not know, and who had not been identified in any way, and that by this said plaintiff has suffered a loss of said above-named sum, and that there is due at this time from said State Bank in favor of said plaintiff bank the sum of $173.25, with interest as provided by law from the date of said demand."
It will be noted from the foregoing that recovery is predicated upon two grounds: (1) The negligence of the defendant in paying the check without any identification of the purported payee and indorser; and (2) that the defendant by its indorsement guaranteed the prior indorsement. Our discussion must be confined lo these two predicates. *Page 821 
I. On the question of negligence, legal discussion has taken a wide range in the briefs. Beginning with Price v. Neal, 3 Burr. (Eng.) 1355, all the cases have been marshaled, as bearing upon the various hypotheses upon which recovery may be had by a drawee-bank which has mistakenly 1.  APPEAL AND   paid a forged check against its depositor. The ERROR:       appellant's contention is that the negligence of review:      the first cashing bank is a proper ground of scope and    such recovery. This contention was accepted by extent:      the trial court, and taken for granted. We have, question of  therefore, no occasion to consider it as a fact:        question of law. If there was error in the finding by   attitude of the court in that respect, it was court:       not an error adverse to the appellant. Evidence conclusive-  of the circumstances attending the cashing of ness.        the check was introduced, and we have set forth above the substance thereof. Evidence was likewise introduced of the circumstances under which the check was paid by the drawee-bank. That evidence disclosed that Tucker had been a depositor of the drawee-bank for more than 20 years, and that its officials were familiar with his signature; that the official who accepted and paid the check in question observed the purported signature on the check at the time of such payment; that he observed that the signature on the check was not the genuine signature of Tucker; that he believed, however, that the signature was authorized by Tucker. He testified that he knew that Ross, the son of the depositor, was authorized to sign his name, and that he believed the signature had been written by Ross. The fact here disclosed clearly put the official upon active inquiry. Having observed that the purported signature was not in fact genuine, he was not deceived by the forgery. He was not misled into believing that the signature was genuine. The signature of the maker, such as it was, did not purport to be made by a third person for the maker. Knowing that the signature was not genuine, the paying official deliberately took a chance on the question of authority. Under all the circumstances surrounding him, was he negligent in so doing? Such was the question of fact presented to the trial court, upon the evidence.
The trial court held that the plaintiff's official was negligent at this point, and that such negligence was the proximate cause of the loss. The court held also that the negligence of the *Page 822 
cashing bank was not established by the circumstances put in evidence. Under the evidence, a jury question was presented. The finding of fact by the trial court had support in the evidence, and it is now binding on us on this appeal. No error is, therefore, available to the appellant at this point. We pass to the second predicate.
II. The plaintiff pleaded, and now contends, that the purported indorsement of Hazen Spears was a forgery; that the defendant guaranteed such prior indorsement; and that it is liable to the plaintiff, as such guarantor. Whether, if the 2.  BILLS AND    premise were proved, the conclusion would NOTES:       follow, we need not here consider. See McCornack
requisites   v. Central State Bank, 203 Iowa 833. It is and          sufficient at this point to say that the premise validity:    was not proved. That is to say, there was no forged       proof that the purported indorsement was a indorsement: forgery. It did appear that one Hazen Speer evidence:    lived in Davis County, and that he had nothing sufficiency. to do with the transaction in question. But the indorser purported to be Hazen Spears. Such was the name of the purported payee. There was no proof that "Hazen Spears" was not the true name of the party who negotiated the instrument to the defendant. We have no occasion, therefore, to give further consideration to this proposition of plaintiff's.
By the court's finding of fact in an action at law, the plaintiff has failed to establish either of the two predicates upon which it asserts its right of recovery.
The judgment below is, accordingly, — Affirmed.
MORLING, C.J., and STEVENS, FAVILLE, ALBERT, KINDIG, WAGNER, and GRIMM, JJ., concur.